DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyama (US PG. Pub. 2020/0267831).

Regarding claim 1 – Koyama teaches a flexible substrate (figs. 1A-3B & 13, 101 [paragraph 0045] Koyama states, “resin multilayer substrate 101…transmission line portion TL may be bent”; figures 1A-1B show a flat to bent substrate 101, therefore some flexibility is present) comprising: a first area (left area shown in annotated figure 2 below) including a first circuit (circuit 11 connected to connector 51 within the first area [paragraph 0048] Koyama states, “signal line 11”), the first circuit configured to be connectable to a first component (fig. 1B, 301 [paragraph 0045] Koyama states, “certain component 301”); a second area (right area shown in annotated figure 2 below) including a second circuit (circuit 11 connected to connector 52 within the second area), the second circuit configured to be connectable to a second component (201 [paragraph 0046] Koyama states, “circuit substrate 201”); a connecting area (see connecting area shown in annotated figure 2 below) provided between the first area and the second area and including a third circuit (circuit 11 shown within the connecting area), the third circuit connecting the first circuit and the second circuit (claimed structure shown in figures 1A-2 and 13); one or more first via (fig. 2 & 3A, combination of vias V1, V2 and V3 [paragraph 0050] Koyama states, “interlayer connecting conductors V1, V2, V3”; see annotated figure 2 shown below) conductors provided between the first area and the connecting area and electrically isolated from the first circuit, the second circuit, and the third circuit (the via conductors V1, V2, and V3 are connected to ground and will not be connected to the first, second and third circuits that are signal lines); and one or more second via conductors (see annotated figure 2 shown below) provided between the second area and the connecting area and electrically isolated from the first circuit, the second circuit, and the third circuit (the via conductors V1, V2, and V3 are connected to ground and will not be connected to the first, second and third circuits that are signal lines; claimed structure shown in figures 1-3B and 13).


    PNG
    media_image1.png
    885
    926
    media_image1.png
    Greyscale

Regarding claim 2 – Koyama teaches the flexible substrate as claimed in claim 1, wherein the connecting area (figs. 1A-2, TL and see connecting area shown in annotated figure 2 above) is configured to be bendable for time of use of the flexible substrate ([paragraph 0045] Koyama states, “transmission line portion TL may be bent”).

Regarding claim 3 – Koyama teaches the flexible substrate as claimed in claim 1, further comprising a plurality of insulating layers (fig. 3A, L1-L3 [paragraph 0048] Koyama states, “three insulating resin base material layers L1, L2, L3”) containing therein the first circuit (circuit 11 connected to connector 51 within the first area), the second circuit (circuit 11 connected to connector 52 within the first area), the third circuit (circuit 11 shown within the connecting area), the one or more first via conductors (combination of vias V1, V2 and V3 and shown in annotated figure 2 above), and the one or more second via conductors (combination of vias V1, V2 and V3 and shown in annotated figure 2 above), wherein the one or more first via conductors and the one or more second via conductors are provided in at least one of two outermost insulating layers (L1 and L3) among the plurality of insulating layers (L1, L2, L3).

Regarding claim 4 – Koyama teaches the flexible substrate as claimed in claim 3, wherein the one or more first via conductors (fig. 2, combination of vias V1, V2 and V3 and shown in annotated figure 2 above) and the one or more second via conductors (combination of vias V1, V2 and V3 and shown in annotated figure 2 above) are provided in an outermost insulating layer (L1), among the plurality of insulating layers (L1, L2, L3), that comes on an outside when bending the connecting area (bending shown in figure 1B).

Regarding claim 5 – Koyama teaches the flexible substrate as claimed in claim 3, wherein the one or more first via conductors (fig. 2, combination of vias V1, V2 and V3 and shown in annotated figure 2 above) are provided in all of the plurality of insulating layers (fig. 3, L1-L3), and are connected to each other in a thickness direction of the insulating layers (claimed structure shown in figure 3).

Regarding claim 6 – Koyama teaches the flexible substrate as claimed in claim 5, wherein the one or more second via conductors (fig. 2, combination of vias V1, V2 and V3 and shown in annotated figure 2 above) are provided in all of the plurality of insulating layers (fig. 3, L1-L3), and are connected to each other in a thickness direction of the insulating layers (claimed structure shown in figure 3).

Regarding claim 8 – Koyama teaches the flexible substrate as claimed in claim 1, wherein a via conductor (fig. 13, see via conductors connected to first, second and third circuit 11) connected to the third circuit (circuit 11 shown within the TL area) is not provided in the connecting area (claimed structure shown in figures 1-3B and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Yoshida et al. (US PG. Pub. 2017/0231082).

Regarding claim 7 – Koyama teaches the flexible substrate as claimed in claim 1, further comprising a solder resist layer (figs. 1-3B, RF [paragraph 0048] Koyama states, “resist films RF”) covering the first area and the second area (claimed structure shown in figures 1-3B).
 	Koyama does not teach wherein the connecting area is not covered with the solder resist layer.
 	Yoshida teaches a flexible substrate (figs. 14-15, 10 [paragraph 0079] Yoshida states, “flexible printed circuit board 10”) having a first (left area) and second area (right area) each with a solder resist (R1/R2 [paragraph 0108] Yoshida states, “R1, R2…Solder-resist pattern”) and a connecting area (central area not covered by solder resist) therebetween, wherein the connecting area is not covered with the solder resist layer (claimed structure shown in figures 14-15). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible substrate having a solder resist located on the first and second areas as taught by Koyama with the solder resist not being located on the connecting area as taught by Yoshida because this will increase the bendability and flexibility of the connecting area which will be highly desirable in acute bend applications.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Chia (US PG. Pub. 2009/0090541).

Regarding claim 9 – Koyama teaches the flexible substrate of claim 1; a first component (fig. 1B, 301) mounted on the first area (CN1) and connected to the first circuit (first circuit 11 within the first area as shown in annotated figure 2 above); and a second component (201) mounted on the second area (CN2) and connected to the second circuit (second circuit 11 within the second area as shown in annotated figure 2 above).
	Koyama does not explicitly teach a semiconductor apparatus, comprising: a flexible substrate. 
 	Chia teaches a semiconductor apparatus (fig. 2K’ [paragraph 0043] Chia states, “semiconductor chips 23” ”), comprising: a flexible substrate (20 [paragraph 0030] Chia states, “flexible substrate body 20”); a first component (23’) mounted on the first area and connected to the first circuit (pad 253 connected to first component 23’); and a second component (23”) mounted on the second area and connected to the second circuit (pad 253 connected to second component 23”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible substrate having a first and second component as taught by Koyama to be included within a semiconductor apparatus as taught by Chia because semiconductors elements increase the computational functionality of the flexible substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Miyagawa et al. (US PG. Pub. 2015/0373830) discloses a composite substrate including foldable portions.
Nakashiba et al. (US PG. Pub. 2013/0287335) discloses an optical-electrical composite flexible circuit board.
Ishii et al. (US PG. Pub. 2008/0179079) discloses a printed-wiring board and bending processing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847